NO. 07-05-0004-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                  JANUARY 19, 2005
                           ______________________________

                                  LAWRENCE HIGGINS,

                                                                 Appellant

                                              v.

                        RANDALL COUNTY SHERIFFS OFFICE,

                                                       Appellee
                         _________________________________

             FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 50,468C; HON. PATRICK A. PIRTLE, PRESIDING
                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

       Lawrence Higgins appealed an order dismissing his suit for want of prosecution. By

letter dated January 5, 2005, this Court notified him that the required filing fee of $125.00

had not been paid, and that if it was not paid within ten days from the date of the letter, his

appeal may be dismissed. Appellant responded by filing an untimely affidavit of indigence

with us.

       Rule 20.1(c)(1) of the Texas Rules of Appellate Procedure provides that an affidavit

of indigence must be filed in the trial court with or before the notice of appeal. The notice
of appeal at bar was filed on September 3, 2004, while the affidavit was filed on January

14, 2005. Thus, it was untimely.

       Moreover, Higgins failed to accompany his belated affidavit with a timely motion to

extend the deadline within which to establish his indigence. See TEX . R. APP . P. 20.1(c)(3)

(permitting the late filing of an affidavit of indigence if done within 15 days after the deadline

and when accompanied by a motion requesting an extension of time in compliance with

appellate rule 10.5(b)). Thus, we have no basis on which to excuse the delay.

       Finally, even if the affidavit were timely, it is insufficient to establish his purported

indigence. This is so because of its conclusory nature and failure to contain the information

mandated by appellate rule 20.1(b).

       Although the filing of a notice of appeal invokes this Court's jurisdiction, if a party

does not follow the prescribed rules of appellate procedure, the appeal may be dismissed.

TEX . R. APP . P. 25.1(b). Because the record before us failed to establish Higgins’ status

as a pauper and because the $125.00 filing fee remains unpaid, we dismiss the appeal.

TEX . R. APP . P. 42.3(c).


                                                    Per Curiam




                                                2